UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of July 2014 Commission File Number 1-32895 Penn West Petroleum Ltd. (Translation of registrant’s name into English) Suite 200, 207 – 9th Avenue SW Calgary, Alberta, Canada T2P 1K3 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F ¨Form 40-F þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7) ¨ DOCUMENTS INCLUDED AS PART OF THIS FORM 6-K See the Exhibit Index hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, on July 29, 2014. PENN WEST PETROLEUM LTD. By: /s/ Sherry A. Wendt Name: Sherry A. Wendt Title: Corporate Secretary EXHIBIT INDEX Exhibit Description News Release, dated July 29, 2014 News Release, dated July 29, 2014
